Citation Nr: 1448758	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  08-34 081A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to increased staged ratings for left knee traumatic arthritis status-post (s/p) partial patellectomy and total knee replacement (TKR) (left knee disability), rated 10 percent prior to January 9, 2009; 100 percent from January 9, 2009; and 60 percent from March 1, 2010.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1956 to May 1979.  He died in April 2013.  The Appellant is the Veteran's surviving spouse, for whom the Court of Appeals for Veteran Claims (Court) granted a motion to substitute parties in June 2013.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

In December 2010, the Veteran testified at an RO hearing before a Decision Review Officer.  A transcript of the proceeding is in the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  For the period prior to January 9, 2009, the Veteran's left knee disability was productive of subjective complaints of pain, giving way, stiffness and incoordination, with objective findings of pain, crepitus, tenderness, but still maintained a range of motion with 0 degrees of extension and flexion greater than 45 degrees with no demonstrated instability or subluxation.

2.  Since March 1, 2010, the Veteran's left knee replacement was productive of chronic residuals consisting of severe painful motion and weakness for which he has already been assigned the maximum schedular rating.


CONCLUSIONS OF LAW

1.  For the period prior to January 9, 2009, the criteria for a disability rating in excess of 10 percent for a left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5010-5257 (2014).

2.  Since March 1, 2010, the criteria for a disability rating in excess of 60 percent for residuals of a left knee replacement have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a Diagnostic Code (DC) 5010-5055 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a), see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  Notice was provided in an October 2007 letter.  Accordingly, the duty to notify has been fulfilled.

The duty to assist has also been met and appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's post-service medical records have been obtained.  Further, the Veteran was afforded VA medical examinations in August 2006 and October 2012 prior to his death.  The Board finds that these VA examinations are adequate.  Each of the examination reports considered the Veteran's medical history, including his lay statements; described the Veteran's disabilities in sufficient detail; and fully described the functional effects caused by the Veteran's left knee disability.  Stefl v. Nicholson, 21 Vet. App. 120 (2007). 

Neither the Appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that has not yet been obtained which would be needed for a fair adjudication of the claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000). 

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  The Board interprets reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  See 38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  The Board will evaluate functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  See 38 C.F.R. § 4.10, see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, the Board will assign staged ratings for separate periods of time.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  Diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.

The Appellant seeks an increased rating for the Veteran's service-connected left knee traumatic arthritis, status post partial patellectomy.  Prior to January 9, 2009, the disability was evaluated as 10 percent disabling under DC 5010-5257.  Hyphenated Diagnostic Code numbers reflect the assignment of a rating under the first Diagnostic Code number using the criteria of the second Diagnostic Code.  See 38 C.F.R. § 4.27.

This code instructs the rater to rate the disability based on limitation of motion as degenerative arthritis under DC 5003.  See 38 C.F.R. § 4.71a.  Degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.  For purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f).  The diagnostic codes that focus on limitation of motion of the knee are Diagnostic Codes 5260 and 5261.

A knee disability can be rated for both limitation of leg flexion under DC 5260 and limitation of leg extension under DC 5261.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).  In addition to the ratings based on limitation of motion, a separate rating may be assigned for instability of the knee under DC 5257.  See VAOPGCPREC 23-97 (July 1, 1997). 

Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  Under DC 5260, flexion limited to 45 degrees is 10 percent disabling; flexion limited to 30 degrees is 20 percent disabling; and flexion limited to 15 degrees is 30 percent disabling.  Under DC 5261, extension limited to 5 degrees is zero percent disabling; extension limited to 10 degrees is 10 percent disabling; extension limited to 15 degrees is 20 percent disabling; and extension limited to 20 degrees is 30 percent disabling.  In addition to the foregoing, DC 5257 provides for a 10 percent rating for either slight recurrent subluxation or slight lateral instability. 38 C.F.R. § 4.71a, DC 5257.  Moderate recurrent subluxation or moderate lateral instability is rated 20 percent disabling.  Severe recurrent subluxation or severe lateral instability is rated 30 percent disabling. 

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the issues on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Prior to January 9, 2009

In August 2006, the Veteran was afforded a VA examination for his knees.  The examiner noted diagnoses of bilateral DJD and bilateral bursitis.  The Veteran reported symptoms of chronic pain in his left knee with prolonged standing or walking, and he stated that he avoids any form of crouching, stooping or squatting. The examiner stated that the Veteran's left knee pain did not disable him with regard to his occupational activities.  Further, while repetitive activities are uncomfortable, they are not associated with any major functional impairment.

Upon examination, the Veteran was found to have minimal articular crepitation with active and passive movement of the knee.  There was also a suggestion of palpable enlargement of the femoral condyles in association with degenerative arthritic changes of the knee.  The patella was found to be stable.  The left knee was able to extend fully to 0 degrees and flexion was to 140 degrees without significant pain.  Manipulation of the Veteran's left knee failed to reveal any evidence of ligamentous laxity or instability.  Repetitive movements of the knee did not seem to be associated with any evidence of significant increased pain or additional functional impairment.  X-rays of the left knee revealed the absence of the distal portion of the patella with previous wire loop fixation of the proximal portion of the patella.  There was also fragmentation at the superior pole of the patella as well as evidence of degenerative arthritic changes involving the patellofemoral articulation.  The examiner found no indication of instability or incoordination.  Further, the examiner stated that weakness, fatigability and lack of endurance did not appear to be significant issues. 

A May 2007 VA treatment record notes that the Veteran has severe patellofemoral osteoarthritis of his knee.  A September 2007 MRI report revealed that the Veteran's left knee had an insufficiency fracture of the medial femoral condyle consistent with clinical entity of spontaneous osteonecrosis of the knee.  There was a complex tear involving the midbody and posterior horn of the medial meniscus, with medial protrusion of the meniscal tear resulting in bowing of the intact medial collateral ligament.  There was evidence of prior patellar trauma with metallic cerclage wire in place.  There was significant thinning noted of the patellar cartilage, as well as the medial femoral cartilage.  There was also tricompartmental osteoarthrosis, most marked in the medial and patellofemoral compartments.

A November 2007 orthopedic surgery consult noted the Veteran had an antalgic gait.  He was diagnosed with left knee medial meniscal tear and stress fracture of the medial femoral condyle.  Range of motion was reported at 0 to 115 degrees, without any laxity.
 
Based on the above evidence, the Board finds that a rating in excess of 10 percent for the Veteran's left knee disability is not warranted.  The evidence during the appeal period shows that extension in the Veteran's left knee was normal and flexion was not shown to be limited to 30 degrees to warrant a 20 percent rating.  The appropriate rating for limitation of motion is determined after consideration of whether there is functional loss due to flare-ups, fatigability, incoordination, weakness, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v Shinseki, 25 Vet. App. 32 (2011); 38 C.F.R. §§ 4.40, 4.45.  Repetitive testing during the Veteran's August 2006 VA examination found knee pain but no additional limitation of motion.  Thus, assignment of a rating in excess of 10 percent for limitation of flexion under DC 5260 is not warranted.  Assignment of a separate rating for limitation of extension under DC 5261 is also not warranted as the Veteran has demonstrated full extension in the left knee.

The Board further finds that while the evidence showed the Veteran to have a meniscal tear in his left knee, assignment of a separate rating under DC 5257 for instability is not warranted because the evidence did not show the Veteran to have recurrent subluxation or lateral instability warranting a separate compensable rating. The August 2006 VA examiner found no objective evidence of instability of the left knee.  

The remaining diagnostic codes relating to knee disabilities include DC 5256 (ankylosis of the knee), DC 5262 (impairment of the tibia and fibula), DC 5263 (genu recurvatum), DC 5258 (dislocated semilunar cartilage) and DC 5259 (symptomatic removal of semilunar cartilage).  However, as there is no probative evidence of record to demonstrate the existence of any of the conditions, these DCs are not applicable.

From January 9, 2009 to February 28, 2010

The Veteran underwent a total left knee replacement in January 2009.  As a result of this surgery, the Veteran was awarded a total rating from January 9, 2009 to February 28, 2010.  See 38 C.F.R. § 4.71a, DC 5055.  The 100 percent rating in effect during this appeal period is the maximum rating possible under all potentially applicable rating criteria.  The Appellant cannot be awarded more than 100 percent under schedular criteria at any given time.  See 38 C.F.R. § 4.71a.

Since March 1, 2010

Since March 1, 2010, the Veteran's left knee disability has been evaluated as 60 percent disabling under DC 5055, which governs the rating assigned to impairment arising from the prosthetic replacement of a knee joint.  According to 38 C.F.R. § 4.71a, DC 5055, a 100 percent disability rating will be assigned for one year following the implantation of a knee prosthesis.  After this one-year period, the minimum disability rating which may be assigned is 30 percent.  38 C.F.R. § 4.71a, DC 5055.  A 60 percent disability rating is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Id.  With intermediate degrees of residual weakness, pain or limitation of motion, adjudicators are instructed to rate by analogy to knee ankylosis, limitation of leg extension, or impairment of the tibia and fibula.  38 C.F.R. § 4.71a , DCs 5055, 5256, 5261, 5262.

As the Veteran was in receipt of a 60 disability rating after the one-year period subsequent to the replacement, the Veteran was evaluated with the highest rating possible under DC 5055 following the one-year period after surgery for total right knee replacement.  The Board observes that no other diagnostic code that evaluates impairment of the knee provides for a disability rating in excess of 60 percent.  Furthermore, the Board notes that a schedular evaluation greater than 60 percent is prohibited by the amputation rule.  The amputation rule, found in 38 C.F.R. § 4.68, prohibits the assignment of a combined rating for disabilities of an extremity higher than the rating for the amputation at the elective level, were amputation to be performed.  Amputation at the elective level would be at thigh level, middle or lower thirds.  Amputation at that level warrants a 60 percent disability rating.  38 C.F.R. § 4.71a, DC 5165.  Consequently, an evaluation under Diagnostic Codes 5256, 5261 or 5262 or a separate disability rating for instability would not provide a higher disability rating than 60 percent as such is limited by the amputation rule.

Extraschedular Consideration

The discussion above reflects that the symptoms of the Veteran's left knee disability are contemplated by the applicable rating criteria.  The competent medical evidence of record shows that the left knee disability is primarily manifested by limitation of motion due to pain.  Many of the applicable diagnostic codes used to rate the Veteran's disability provide for ratings based on limitation of motion, and the effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008). 

In sum, the preponderance of the evidence is against a rating in excess of 10 percent for the Veteran's service-connected left knee disability prior to January 9, 2009, or in excess of 60 percent since March 1, 2010.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to a rating in excess of 10 percent for a left knee disability prior to January 9, 2009 is denied.

Since March 1, 2010, entitlement to a rating in excess of 60 percent for status post total left knee arthroplasty is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


